IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GERALD DILLARD,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3763

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed February 24, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Gerald Dillard, pro se, Petitioner.

Mark J. Hiers, Assistant General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.